Citation Nr: 0804428	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-38 752	)	DATE
	)
	)



THE ISSUE

Whether a July 2005 decision of the Board of Veterans' 
Appeals denying an increase in a 20 percent rating for peptic 
ulcer disease should be revised or reversed on the basis of 
clear and unmistakable error.  


REPRESENTATION

Moving party represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran, who is the moving party, had active service from 
September 1959 to April 1962.  

The veteran seeks revision or reversal of a July 2005 Board 
of Veterans' Appeals (Board) decision to the extent it denied 
entitlement to an increase in a 20 percent rating for peptic 
ulcer disease.  The veteran in effect argues that the 
decision contained clear and unmistakable error (CUE).  


FINDING OF FACT

The record does not reveal the kind of errors of fact or law 
in the Board's July 2005 decision that, when called to the 
attention of later reviewers, compel the conclusion, to which 
reasonable minds could not differ, that the result of denying 
an increase in a 20 percent rating for peptic ulcer disease 
would have been manifestly different but for the errors.  


CONCLUSION OF LAW

The criteria for revision or reversal of the July 2005 Board 
decision denying entitlement to an increased rating for 
peptic ulcer disease on the basis of CUE are not met.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 
20.1403 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

CUE

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
CUE.  A final Board decision may be revised or reversed on 
the grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002), (c); 
38 C.F.R. §§ 20.1400-20.1404 (2007).  

A CUE motion is not an appeal, and, with certain exceptions, 
it is not subject to regulations that pertain to the 
processing and disposition of appeals.  See 38 C.F.R. 
§ 20.1400.  In addition, neither the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b), nor the provisions for 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. 
§ 20.1411(a), (b) (2007).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board  
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  38 C.F.R. § 20.1400.  

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

By regulation, there are certain enumerated examples of 
situations that are not considered CUE, and those examples 
are: 1)  changed diagnosis (new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision); 2) duty to assist (VA's failure to fulfill the 
duty to assist); 3) evaluation of evidence (disagreement as 
to how the facts were weighed or evaluated); and 4) change in 
interpretation (CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation).  38 C.F.R. 
§ 20.1404(d), (e).  This regulatory authority was promulgated 
with the intent to adopt the CUE standard as set forth by the 
Court in previous decisions on claims of CUE in decisions 
made by VA regional offices.  See 63 Fed. Reg. 27534, 27536 
(1998).  The Board may therefore rely on the prior 
precedential decisions of the United States Court of Appeals 
for Veterans Claims (Court) as to what exactly constitutes a 
valid claim of CUE.  

Discussion

In a decision dated in July 2005, the Board granted service 
connection for gastroesophageal reflux disease (GERD) and 
Barrett's esophagus and in the same decision denied an 
increased rating for peptic ulcer disease, rated 
as 20 percent disabling.  It is the denial of the increased 
rating claim that is at issue here.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In the July 2005 decision, the Board denied a rating higher 
than 20 percent for the veteran's service-connected peptic 
ulcer disease.  The Board concluded that the criteria for an 
evaluation in excess of 20 percent for peptic ulcer disease 
had not been met under the rating criteria of Diagnostic Code 
7305 for duodenal ulcer or the rating criteria of Diagnostic 
Code 7346 for hiatal hernia.  

Diagnostic Code 7305 provides ratings for duodenal ulcer.  
Mild duodenal ulcer, with recurring symptoms once or twice 
yearly, is rated 10 percent disabling.  Moderate duodenal 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, is rated 20 percent 
disabling.  Moderately severe duodenal ulcer, with less than 
severe disability, but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year, is rated 40 percent disabling.  Severe 
duodenal ulcer, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.  

Diagnostic code 7346 provides ratings for hiatal hernia.  
Hiatal hernia with two or more of the symptoms for the 30 
percent rating of less severity is rated 10 percent 
disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.  

The evidence of record at the time of the July 2005 Board 
decision consisted of private treatment records concerning 
orthopedic matters, VA medical records, including a videotape 
recording of an April 2004 VA barium swallow, VA examination 
reports, and transcripts of hearings conducted during the 
course of the appeal.  

In its July 2005 decision, the Board in its findings of fact 
reported that the veteran's peptic ulcer disease had not been 
shown to cause moderately severe impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year; or to cause substernal, 
arm or shoulder pain or considerable health impairment.  

In November 2005, the Board received the veteran's statement 
in which he asserted that the Board committed what he called 
an obvious error of facts in regard to the July 2005 
decision.  He went on to say that he agrees with the Board 
findings for GERD and Barrett's.  

The veteran states that the Board decision seems to be 
slanted away from weight loss.  He states his weight loss of 
21 pounds, from 158 pounds to 137 pounds, over a period of 
time should not have been dismissed as not important.  In 
addition, the veteran states that he has always complained 
about pain in his chest area and has always put his hand on 
his breastbone to show the location of his pain; he further 
states that he moves his hand left to right, down below and 
up to his shoulders to show where his pain is distributed.  
The veteran states that he demonstrated this to hearing 
officers and asserts that he was ignored.  

The veteran asserts that the Board combined the severity of 
his ulcer, GERD, and Barrett's to determine the 20 percent 
rating, which he says should have been higher.  He states 
that the film of the VA barium pill swallow, which shows the 
pill getting stuck in his throat, was never considered.  

After having carefully considered his November 2005 
statement, the Board finds that the veteran's assertion that 
the Board dismissed as unimportant his weight loss amounting 
to 21 pounds during a portion of the appeal amounts to a 
disagreement as to how the evidence was weighed and evaluated 
by the Board.  Such a disagreement cannot constitute a valid 
claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(to claim CUE on the basis that previous adjudicators 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE); Russell v. Principi, 3 
Vet. App. 310 (1992).  

In this regard, in its description and discussion of the 
evidence from the time of the veteran's increased rating 
claim, the Board discussed the veteran's weight and 
acknowledged that during the appeal the veteran's weight was 
as low as 137 pounds.  In its discussion, the Board pointed 
out that the veteran's weight had fluctuated throughout the 
appeal from 137 to over 170 pounds, the losses and gains had 
come over an extended period, and his weight was more than 
170 pounds at the time of the April 2005 hearing.  The Board 
thus acknowledged there was weight loss.  This is not, 
however, all that is required for an increased rating under 
Diagnostic Code 7305, which requires that there be impairment 
of health manifested by anemia and weight loss.  

The veteran has not objected to findings or discussion of 
anemia reported in the July 2005 Board decision, which noted 
that although anemia was found in November 2001, it was 
otherwise only reported as history and was not found at the 
time of any VA examination.  Further, the Board pointed out 
that the examiner at the May 2004 VA examination described 
the symptoms resulting from the veteran's gastrointestinal 
problems as moderate in nature.  Thus, there was a basis in 
the record for the Board's finding that that the veteran's 
peptic ulcer disease had not been shown to cause moderately 
severe impairment of health manifested by anemia and weight 
loss.  Although reasonable minds could have differed as to 
whether there was moderately severe impairment of health 
manifested by anemia and weight loss, this is not the 
applicable test for CUE.  As explained above, mere 
disagreement with the Board's evidentiary findings cannot 
amount to a valid CUE claim.  

As noted earlier, the veteran has also asserted that the 
Board ignored hearing testimony he gave regarding the 
presence of pain in the area of his chest, breastbone, and 
shoulders and that the Board ignored the videotape of the VA 
barium pill swallow that showed the pill got stuck in his 
throat.  On current review of the July 2005 Board decision, 
the Board acknowledges that the transcript of the May 1999 
hearing includes testimony from the veteran in which he 
stated specifically that he experienced pain under the 
sternum that ranged from 5 to 8 on a scale of 10.  In the 
July 2005 decision, when it referred to the May 1999 hearing, 
the Board only said the veteran reported having a sharp 
stabbing pain in his mid-abdomen.  Further, the Board 
acknowledges the July 2005 Board decision does not refer 
specifically to the videotape of the April 2004 VA barium 
swallow.  To the extent that the failure of the Board to 
discuss the veteran's hearing testimony regarding substernal 
pain and its failure to discuss the videotape of the 
April 2004 VA barium swallow represent errors by the Board, 
those errors do not rise to the level of CUE.  

That is because in addition to the videotape of the 
April 2004 VA barium pill swallow, the record included the 
written report of that procedure, which was among the VA 
medical records reviewed by the Board.  In particular, the 
record shows that the veteran was referred to a VA speech 
pathology clinic for evaluation of his complaints of 
dysphagia for liquid as well as solid foods.  At the 
April 2004 clinical examination, the speech pathologist noted 
that the veteran's main complaint was that he had problems 
with both solid foods and liquids sticking just below the 
laryngeal area when eating; he said he did not avoid certain 
foods to make swallowing/eating easier.  The report noted 
that a radiologist had conducted a modified barium swallow 
study, which included swallows of thin barium, swallows of 
pudding with barium, a swallow of a 1/2-inch square cookie with 
barium; and swallow of one barium pill.  The report stated 
that oral manipulation was good, and the swallowing reflex 
was prompt.  It was further stated that the barium pill hung 
up in the upper oesophagus until another drink of water was 
given, and then the pill went promptly into the stomach.  The 
impression stated in the report was that the oral-pharyngeal 
swallow was within functional limits.  It was stated that the 
study did not explain the veteran's complaints of 
food/liquids sticking just below the laryngeal area although 
the barium pill did not immediately pass through the 
esophagus.  

Thus, the Board had before it the April 2004 report of a VA 
health care professional confirming the barium pill did not 
immediately pass through the esophagus, and that fact, 
according to the veteran, is the significance of the 
videotape.  To the extent the veteran is arguing that the 
showing that the barium pill did not immediately pass through 
the esophagus should have resulted in a higher rating by the 
Board in July 2005, the veteran again is doing no more than 
disagreeing with how the Board weighed the evidence.  

In this regard, the Board also had before it earlier VA 
medical records as well as the May 2004 VA examination 
report.  These records showed the veteran had undergone an 
evaluation for dysphasia in early 1999 and although he 
underwent empiric dilation that apparently improved his 
symptoms, an endoscopy was normal.  The veteran also 
underwent an endoscopy in January 2004, and at that time the 
gastroenterologist again felt there were no findings to 
explain the veteran's complaints of dysphasia.  Finally, the 
physician who examined the veteran in May 2004 reported that 
the April 2004 barium swallow was entirely normal.  There 
was, therefore, support in the record for the Board's 
statement in its July 2005 decision that notwithstanding the 
veteran's testimony, there had been no objective medical 
findings of dysphagia. 

As to the hearing testimony, the Board in its July 2005 
decision did not refer to the testimony in which the veteran 
described persistent substernal pain.  The Board in its 
discussion said there had been no objective medical findings 
of such pain and in its finding of fact said the veteran's 
peptic ulcer disease had not been found to cause such pain.  
In any event, to the extent it was error not to address the 
testimony, the evidence does not show that had the error not 
been made that it would have manifestly changed the outcome 
of the Board's decision denying an increased rating.  First, 
substernal pain is not among the rating criteria of 
Diagnostic Code 7305.  Second, in order to meet the criteria 
for a 30 percent rating under Diagnostic Code 7346, the 
requirement is that there be persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  In 
this regard, the Board found specifically that the veteran's 
peptic ulcer disease had not been shown to cause considerable 
health impairment.  Such a finding comes from weighing the 
evidence, and, given the finding of the physician who 
conducted the May 2004 VA examination to the effect that the 
veteran's symptoms are moderate in nature, there is support 
in the record for that finding by the Board.  As considerable 
health impairment is essential to the award of a 30 percent 
rating under Diagnostic Code 7346, any error pertaining to 
failure to consider hearing testimony about substernal pain 
does not compel the conclusion that the Board's decision 
denying an increase in a 20 percent rating would have 
manifestly different but for the error.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for revision or reversal of 
the July 2005 Board decision denying entitlement to an 
increased rating for peptic ulcer disease on the basis of CUE 
are not met.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400, 
20.1402, 20.1403.  


ORDER

The veteran's motion to revise or reverse the July 2005 Board 
decision denying an increase in a 20 percent rating for 
peptic ulcer disease is denied. 


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


